UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-8009


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ROY EDWARD TAYLOR, a/k/a Big Roy, a/k/a Roy Penn,

                Defendant - Appellant.


Appeal from the United States District Court for the Western
District of Virginia, at Charlottesville.    Norman K. Moon,
Senior District Judge. (3:99-cr-00076-NKM-1)


Submitted:   February 26, 2013            Decided:   March 1, 2013


Before MOTZ, WYNN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Roy Edward Taylor, Appellant Pro Se.      Jeb Thomas Terrien,
Assistant United States Attorney, Harrisonburg, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Roy Edward Taylor appeals the district court’s order

denying reconsideration of its order denying Taylor’s 18 U.S.C.

§ 3582(c)(2) motion for sentence reduction.              We have reviewed

the record and find no reversible error.          Accordingly, we affirm

for the reasons stated by the district court.             United States v.

Taylor, No. 3:99-cr-00076-NKM-1 (W.D. Va. Nov. 5, 2012).                  We

dispense   with     oral   argument   because     the    facts   and    legal

contentions   are   adequately   presented   in    the   materials     before

this court and argument would not aid the decisional process.



                                                                   AFFIRMED




                                      2